I concur in the judgment for the reason that the state, and not the county, is the sovereign against which the accused offended. The continuous act constituted a single violation of the statute and in my opinion cannot be punished in separate proceedings upon both sides of the imaginary line separating subdivisions of the state. If there are several and separate acts of violation, several and separate prosecutions may be had, regardless of whether said separate and several acts of violation are in the same county or different counties.
ALLEN, J., concurs in above opinion of Judge Matthias.